Exhibit 10.1
 
AGREEMENT AND RELEASE
This Agreement (the “Agreement”) is dated November 4, 2010 and is made by and
between Premier Energy Corp. (the “Company”), on one hand, and Auxerre Trading
Ltd. (“Affiliate”), on the other hand.
 
WHEREAS, Affiliate is the owner of 107,406,000 shares of common stock of the
Company (the “Shares”);
 
WHEREAS, on January 30, 2009, the Company acquired 51% of the outstanding
securities (“Karbon Interest”) of Karbon, CJSC (“Karbon”) from Affiliate in
consideration for the Shares pursuant to that certain Share Exchange Agreement
entered by and between the Company, Affiliate and Karbon (the “Exchange
Agreement”);
 
WHEREAS, the Company has made several attempts to raise capital in order to
rework and further develop the properties held by Karbon but has not located
investors interested in investing in the project;
 
WHEREAS, the Company and Affiliate have elected to enter into this Agreement
pursuant to which the Company will sell all of the Karbon Interest to Affiliate
in consideration for the return of the Shares to the Company for cancellation;
 
WHEREAS, without admitting and specifically denying potential liability and in
order to avoid further expense, costs, and time to litigate the any potential
dispute between the parties, the Company and Affiliate have reached a full and
final agreement regarding the unwinding of the Exchange Agreement whereby
Affiliate will return the Shares to the Company in exchange for the Company
returning the Karbon Interest to Affiliate; and
 
NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and between the Company and Affiliate as
follows:
 
 
1

--------------------------------------------------------------------------------

 
 
1. Affiliate agrees to return to the Company the Shares for cancellation which
certificates representing the Shares shall be delivered to the Company together
with a medallion guaranteed stock power.
 
2. In consideration for the items set forth in Section 1 above, the Company
agrees to transfer the Karbon Interest to the Affiliate.
 
3. (A) Upon receipt of the Karbon Interest, Affiliate releases and discharges
the Company, the Company’s heirs, executors, successors, administrators,
attorneys, insurers, and assigns from all actions, cause of action, suits,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, extents, executions, claims, and demands
whatsoever, in law, admiralty or equity, against the Company, that Affiliate or
its executors, administrators, successors and assigns ever had, now have or
hereafter can, shall or may, have for, upon, or by reason of any matter, cause
or thing whatsoever, whether or not known or unknown, from the beginning of the
world to the day of the date of this Agreement.
 
(B) Affiliate hereby agrees that it will assume all obligations, liabilities and
losses (“Existing Liabilities”) of Karbon and Affiliate agrees to indemnify and
hold the Company harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees
associated with the Existing Liabilities.
 
4. Affiliate warrants and represents that no other person or entity has any
interest in the matters released herein, and that it has not assigned or
transferred, or purported to assign or transfer, to any person or entity all or
any portion of the matters released herein.  Affiliate specifically represents
that he is the owner of the Shares and that there are no liens, mortgage, deed
of trust, pledge, claim, security interest, covenant, restriction, easement,
preemptive right, or any other encumbrance or charge of any kind.
 
5. Each party shall be responsible for their own attorneys’ fees and costs
except as set forth in Section 3(B).
 
6. Each party acknowledges and represents that: (a) they have read the
Agreement; (b) they clearly understand the Agreement and each of its terms; (c)
they fully and unconditionally consent to the terms of this Agreement; (d) they
have had the benefit and advice of counsel of their own selection; (e) they have
executed this Agreement, freely, with knowledge, and without influence or
duress; (f) they have not relied upon any other representations, either written
or oral, express or implied, made to them by any person; and (g) the
consideration received by them has been actual and adequate.
 
7. This Agreement contains the entire agreement and understanding concerning the
subject matter hereof between the parties and supersedes and replaces all prior
negotiations, proposed agreement and agreements, written or oral.  Each of the
parties hereto acknowledges that neither any of the parties hereto, nor agents
or counsel of any other party whomsoever, has made any promise, representation
or warranty whatsoever, express or implied, not contained herein concerning the
subject hereto, to induce it to execute this Agreement and acknowledges and
warrants that it is not executing this Agreement in reliance on any promise,
representation or warranty not contained herein.
 
8. This Agreement may not be modified or amended in any manner except by an
instrument in writing specifically stating that it is a supplement, modification
or amendment to the Agreement and signed by each of the parties hereto.
 
9. Should any provision of this Agreement be declared or be determined by any
court or tribunal to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term or provision shall be severed and deemed not to be part of this
Agreement.
 
10. The Parties agree that this Agreement is governed by the Laws of the State
of New York and that any and all disputes that may arise from the provisions of
this Agreement shall be tried in the Supreme Court, State of New York, County of
New York.  The Parties agree to waive their right to trial by jury for any
dispute arising out of this Agreement.
 
11. This Agreement may be executed in facsimile counterparts, each of which,
when all parties have executed at least one such counterpart, shall be deemed an
original, with the same force and effect as if all signatures were appended to
one instrument, but all of which together shall constitute one and the same
Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.
Premier Energy Corp.




By: /s/ Anton Prodanovic
Name: Anton Prodanovic
Title: CEO


Auxerre Trading Ltd.




By: /s/ L. Enilina
Name: L. Enilina
Title: Director and Authorized Signatory
 
 
3